                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

  UNITED STATES OF AMERICA                         )
                                                   )       Case No. 1:20-cr-00032
  v.                                               )
                                                   )       Dist. Judge Curtis L. Collier
  DONALD EUGENE FISHER                             )
                                                   )       Mag. Judge Christopher H. Steger


                             REPORT AND RECOMMENDATION


        Pursuant to 28 U.S.C. § 636(b), the undersigned United States Magistrate Judge conducted

 a plea hearing in this case on September 10, 2020. At the hearing, Defendant entered a plea of

 guilty to Count One of the one count Information. On the basis of the record made at the hearing,

 the Court finds that Defendant is fully competent and capable of entering an informed plea; the

 plea is made knowingly and with full understanding of each of the rights waived by Defendant; it

 is made voluntarily and free from any force, threats, or promises; Defendant understands the nature

 of the charges and penalties provided by law; and the plea has a sufficient basis in fact. Acceptance

 of the plea, adjudication of guilt, and imposition of sentence are specifically reserved for the

 District Court Judge.

        I therefore recommend that the Court: (1) accept Defendant’s guilty plea to Count One of

 the one count Information; (2) adjudicate Defendant guilty of traveling in interstate commerce to

 commit an illicit sexual act in violation of 18 U.S.C. § 2423(b); and (3) order that Defendant remain

 in custody pending further order of this Court.




                                                   1




Case 1:20-cr-00032-CLC-CHS Document 23 Filed 09/11/20 Page 1 of 2 PageID #: 37
        The Defendant’s sentencing hearing is scheduled before the Honorable United States

 District Judge Curtis L. Collier on January 20, 2021, at 2:00 p.m.

        ENTER.


                                              /s/Christopher H. Steger
                                              UNITED STATES MAGISTRATE JUDGE




                                      NOTICE TO PARTIES

         You have the right to de novo review by the district judge of the foregoing findings. Any
 application for review must be in writing; must specify the portions of the findings or
 proceedings objected to; and must be filed and served no later than fourteen (14) days after the
 plea hearing. Failure to file objections within fourteen days constitutes a waiver of any further
 right to challenge the plea of guilty in this matter. See 28 U.S.C. § 636(b).




                                                 2




Case 1:20-cr-00032-CLC-CHS Document 23 Filed 09/11/20 Page 2 of 2 PageID #: 38
